        Case 1:20-cv-11889-MLW Document 156 Filed 07/14/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 DR. SHIVA AYYADURAI,

                Plaintiff,

        v.

 WILLIAM FRANCIS GALVIN,
 MICHELLE K. TASSINARI,
 DEBRA O’MALLEY,                                        Case No.: 1:20-cv-11889-MLW
 AMY COHEN,
 NATIONAL ASSOCIATION OF
 STATE ELECTION DIRECTORS,
 all in their individual capacities, and
 WILLIAM FRANCIS GALVIN,
 in his official capacity as the Secretary
 of the Commonwealth of Massachusetts,

                Defendants,



                     TODD & WELD LLP’S ASSENTED-TO MOTION
                     TO WITHDRAW AS COUNSEL FOR PLAINTIFF

       Pursuant to Local Rule 83.5.2(c), Howard M. Cooper, Max D. Stern, Benjamin J. Wish,

and Maria T. Davis and the law firm of Todd & Weld LLP (together “Todd & Weld”),

respectfully move to withdraw as counsel for Plaintiff Dr. Shiva Ayyadurai (“Dr. Shiva”) in the

above-captioned matter. As grounds for this request, undersigned counsel state that Dr. Shiva has

terminated counsel’s representation of him effective as of July 13, 2021. Todd & Weld

understands and believes that Dr. Shiva will be proceeding on a pro se basis in this matter

although he may engage counsel at some point in the future. A copy of this motion has been

provided to Dr. Shiva and he has given his permission for it to be filed. Counsel has advised
        Case 1:20-cv-11889-MLW Document 156 Filed 07/14/21 Page 2 of 2




counsel for Defendants and Twitter of this motion. The Defendants have assented to the motion

and Twitter has taken no position.

       WHEREFORE, Todd & Weld respectfully requests that the Court grant leave for counsel

to file their notices of withdrawal as counsel for Dr. Shiva.


                                                   Respectfully submitted,
                                                   Dr. SHIVA AYYADURAI,

                                                   By his attorneys,


                                                   /s/ Benjamin J. Wish
                                                   Howard M. Cooper (BBO # 543842)
                                                   hcooper@toddweld.com
                                                   Max D. Stern (BBO # 479560)
                                                   mstern@toddweld.com
                                                   Benjamin J. Wish (BBO # 672743)
                                                   bwish@toddweld.com
                                                   Maria T. Davis (BBO# 675447)
                                                   mdavis@toddweld.com
                                                   TODD & WELD LLP
                                                   One Federal Street, 27th Floor
                                                   Boston, MA 02110
                                                   (617) 720-2626
 Dated: July 14, 2021



                                 CERTIFICATE OF SERVICE

        I, Benjamin J. Wish, hereby certify that this document has been filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on this date.


                                                      /s/ Benjamin J. Wish
Dated: July 14, 2021                                  Benjamin J. Wish
